ICJ_004_ReparationUN_UNGA_NA_1948-12-11_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

RÉPARATION DES DOMMAGES
SUBIS AU SERVICE
DES NATIONS UNIES

ORDONNANCE DU 11 DÉCEMBRE 1948

1948

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

RÉPARATION FOR INJURIES
SUFFERED IN THE SERVICE
OF THE UNITED NATIONS

ORDER OF DECEMBER 11th, 1948
La présente ordonnance doit être citée comme suit :

« Réparation des dommages subis au service des Nations Umies,
Ordonnance du 11 décembre 1948 :

C. I. J. Recueil 1948, p. 121.»

This Order should be cited as follows :

“Reparation for injuries suffered in the service of the United Nations,
Order of December 11th, 1948 :

I.C. J. Reports 1948, p. 121.”

 

N° de vente: 12
Sales number

 

 

 
1948.

121

COUR INTERNATIONALE DE JUSTICE

Le 11 décembre.

Rôle général
n° 4.

ANNÉE 1948
Ordonnance rendue le 17 décembre 1948.

DEMANDE D’AVIS CONSULTATIF
SUR LA REPARATION DES DOMMAGES SUBIS
AU SERVICE DES NATIONS UNIES

La Cour internationale de Justice,
Vu les articles 48 et 66 du Statut,
Vu l’article 37 du Règlement,

Considérant qu’à la date du 3 décembre 1948, l'Assemblée géné-
rale des Nations Unies a adopté une Résolution aux termes de
laquelle elle demande à la Cour un avis consultatif sur les questions
suivantes :

«I. Au cas où un agent des Nations Unies subit, dans
l'exercice de ses fonctions, un dommage dans des conditions
de nature à engager la responsabilité d’un État, l'Organisation
des Nations Unies a-t-elle qualité pour présenter contre le
gouvernement de jure ou de facto responsable une réclamation
internationale en vue d'obtenir la réparation des dommages
causés a) aux Nations Unies, b) à la victime ou à ses ayants
droit ?

IT. En cas de réponse affirmative sur le point I b), comment
l’action de l'Organisation des Nations Unies doit-elle se conci-
lier avec les droits que l’État dont la victime est ressortissant
pourrait posséder ? »

Considérant que la copie certifiée conforme des textes français
et anglais de la Résolution de l’Assemblée générale des Nations
Unies a eté transmise à la Cour par une lettre datée du 4 décembre
1948 et signée du Secrétaire général des Nations Unies ;

Considérant que, le 10 décembre 1948, le Greffier, en se référant
à l’article 66, paragraphe premier, du Statut, a notifié la requête
demandant l'avis consultatif à tous les Etats admis à ester en
justice devant la Cour ;

4
122 NATIONS UNIES (RÉPARATION DES DOMMAGES SUBIS)

1. décide de faire connaître à tous les États admis à ester devant
la Cour que la Cour est disposée à recevoir d'eux des exposés
écrits sur les questions à elle soumises, ainsi qu’à entendre des
exposés oraux sur ces questions ;

2. fixe au lundi 14 février 1949 l'expiration du délai dans lequel
lesdits Etats pourraient déposer des exposés écrits ;

3. fixe au lundi 7 mars 1949 l'ouverture des audiences pour
entendre des exposés oraux.

Fait en français et cn anglais, le texte anglais faisant foi, au

Palais de la Paix, à La Haye, le onze décembre mil neuf cent
quarante-huit.

Le Président de la Cour,
(Signé) J. G. GUERRERO,

Le Grether de la Cour,
(Signé) E. HAMBRO.
